 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDP.B.R.Company,Employer-Petitioner,and Local441, International Brotherhood of Electrical Work-ers, AFL-CIO. Case 21-RM-1636February 14, 1975DECISION AND ORDER DIRECTINGREGIONAL DIRECTOR TO OPEN ANDCOUNTBALLOTSBY MEMBERSJENKINS,KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsentElectionexecutedby the parties andapproved by the Regional Director for Region 21 ofthe National Labor Relations Board on February 22,1974, an election by secret ballot was conducted inthe above-entitled proceeding on March 21, 1974,under the direction and supervision of the saidRegional Director.Upon the conclusion of the election, a tally ofballotswas furnished the parties which showed thatthere were approximately 15 eligible voters and that12 ballotswerecast, of which2 werefor the Union, 2were against the Union, and 8 were challenged. Thechallenged ballots are sufficient in number to affectthe results of the election. No objections to conductaffecting the results of the election were filed byeither party.In accordance with the National LaborRelationsBoard Rules and Regulations,Series 8, as amended,the Regional Director conducted an investigation ofthe issuesraised by the challenged ballots and, onApril 18, 1974, issued and duly served on the partieshisReport on ChallengedBallotsinwhich herecommended that the challenges to the ballots ofFred Foltz, Lewis Mackowski, and Ronald Wrightbe sustained and that the challenges to the ballots ofHoss Ensey, Neil Gumm, Huey Hardman, DonnRiffle, and Sostenes Vegara be overruled. Thereafter,the Employer-Petitioner filed timely exceptions totheRegionalDirector'sReport on ChallengedBallots requesting that he be reversed as to hisconclusion that the challenges to the ballots of HossEnsey, Neil Gumm, Huey Hardman, and SostenesVegara be overruled.The Board duly considered the matter and on June26, 1974, issued an Order Directing Hearing in whichitordered that a hearing be held before a dulydesignatedHearingOfficer for the purpose ofreceiving evidence to resolve the issues raised withrespect to the challenge to the ballots of Neil Gumm,Huey Hardman, and Sostenes Vegara. The Boardfurther ordered that the Hearing Officer designated'The HearingOfficer'sReport and Recommendations is attached as216 NLRB No. 112for the purpose of conducting such hearing prepareand cause to be served on the parties a reportcontaining resolutions of the credibility of witnesses,findings of fact, and recommendations to the Boardas to the disposition of said challenges. At that time,the Board deferred ruling on the challenge to theballot of Hoss Ensey pending disposition of the otherchallenges.Pursuant to said order, a Notice of Hearing onChallenged Ballots issued by the Regional DirectorforRegion 21 was duly served on the parties. Ahearing was held on August 21, 1974, before HearingOfficerRoberto G. Chavarry. On November 11,1974, the Hearing Officer issued and duly served onthe parties his report and recommendations in whichhe recommended that the challenges to the ballots ofNeil Gumm, Huey Hardman, and Sostenes Vegarabe overruled and that their ballots be opened andcounted.Thereafter, the Employer-Petitioner filedtimely exceptions to the Hearing Officer's report anda supporting brief.Pursuant to the provisions of Section 3(b) or theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees employed by the Employer at itsfacility located at 1020 East Vermont Avenue,Anaheim, California, excludingall salesemploy-ees, office clerical employees, guards, watchmen,and supervisors as defined in the Act.5.The Board has considered the Regional Direc-tor's report and the exceptions thereto, the HearingOfficer's report' and the exceptions thereto, and theentire record in this case and hereby adopts thefindings.and recommendations of the RegionalAppendix A hereto. P.B.R. COMPANY603Director 2 and the Hearing Officer only to the extentconsistent herewith.The Hearing Officer concluded that Neil Gumm,Huey Hardman, and Sostenes Vegara had notterminated their employment prior to the beginningof the payroll period for eligibility set forth in theelection agreement and therefore found them eligibleto vote in the election. The Employer-Petitionercontends that these employees had given objectiveindications that they were no longer interested intheir struck jobs,We find merit in this contentioninsofar as Gumm and Hardman are concerned, butnot as to Vegara.Gumm, who had worked for the Employer since1961, joined the strike when it commenced on orabout December 28, 1973, and on January 3, 1974,he picketed in front of the Employer's facility. OnJanuary 8, 1974, Gumm, according to his owntestimony, entered the plant and said to the payrollclerk, Alma Campbell, "Would you please terminateme and give me the money I am due?" Campbelltestified that he asked for his termination pay,3 thathe said he wanted to terminate his employment, butthat he did not give her a specific reason as to why hewanted to terminate. Campbell thereupon, pursuanttocompany procedure, made out a terminationnotice, marked it "self-termination," and had Gummsign it.Gumm testified that, although he did notsubsequently picket anymore, he returned to theCompany on numerous occasions "just to visit" andkept in contact with the Union as to the progress ofthe'contract negotiations. He contended that it washis intention to return to work if a contract wasnegotiated between the Union and the Employer. Hecurrently Holds another job.Hardman, who began work for the Employer in1964, was on picket line duty on January 3, 4, and 5.On or about January 11, 1974, he telephonedCampbell and told her that he wanted to terminateand to receive his accrued pay. This followed atelephone conversation between Hardman and DonFlodine, identified as a coordinating supervisor atthe Employer's plant and a friend of Hardman, inwhich Flodine told him that the Company was notgoingto sign a contract and that he, Hardman, mightas wellquit.When Hardman went down to Camp-bell's office to pick up his check, he again told her hewas terminating. Campbell had made an error in thecalculation of Hardman's tax deductions and conse-quently informed him that she would refigure theamount he was entitled to receive and mail him the2 In the absence of exceptions thereto, the Board adopts,pro forma,theRegional Director's recommendation that the challenges to the ballots ofFred Foltz,Lewis Mackowski,and Ronald Wright be sustained and that thechallenge to the ballot of Donn Riffle be overruled.For thereasons set forthin the Regional Director's report,the relevant portionof whichis attachedas Appendix B hereto,the Board adopts the Regional Director's resommen-check. In the confusion over the tax error, sheneglected to have him sign the termination formwhich had been marked "self-termination." Shemailed the slip to him along with the corrected check.Hardman has held a number of jobs since theelection including his present position. He testifiedthat it was his intention to return to work once thestrike ended.It is presumed that an economic striker continuesin such status and, hence, is eligible to vote underSection 9(c)(3) of the act .4 To rebut the presumption,the party challenging his vote must affirmativelyshow by objective evidence that he has abandonedhis interest in his struck job.5 The nature of theevidence which may rebut the presumption will bedetermined on a case-by-case basis. InRoylyn, Inc.,6the Board held that the employer had not affirma-tively shown by objective evidence that economicstrikers had abandoned their interest in their struckjobs. The employees entered the struck plant with thesole intention of obtaining their vacation pay, clearlyrequested such payment, and signed the terminationslips only after being instructed that such an act wasa condition precedent to obtaining the money. Thatisnot the case here. Both Gumm and Hardmaninitiated their conversationswithCampbell bystating that they wanted to terminate their employ-ment. It was only thereafter that they requested theirvacation or termination pay. Whereas, inRoylyn,thedecisions to sign the termination slips were clearlypredicated on the desire to receive the vacation pay,here it appears from the plain meaning of theconversations that the opposite was true and that therequests for the vacation or termination pay werepredicated on the initial decision to terminate theiremployment. There is nothing in the record otherthan their own testimony to indicate or suggest thatGumm and Hardman had even the undisclosedintention only to obtain vacation pay at the time theysigned the termination slips; nor is there evidencethat they actually qualified or intended to qualifytheir requests to terminate with an expression ofdesire to return to P.B.R. once the strike was settled.Under the circumstances present herein, the plainmeaning of the words used by both Gumm andHardman can lead to but one conclusion, that theyvoluntarily terminated their employment with theEmployer and for that reason signed the quit slips,thereby abandoning their status as economic strikers.We conclude that the Employer has affirmativelyshown with objective evidence that Gumm anddation that the challenge to the ballot of Hoss Ensey be overruled.3Termination pay and accrued vacationpayare one and the same andthe two termswereused interchangeably by the witnesses at the hearing.4 PacificTileand PorcelainCompany,137 NLRB1358, 1359 (1962).S Id6 178 NLRB197 (1%9). 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDHardman have abandoned their interest in theirstruck jobs, and that the Employer has therebyrebuttedthe presumptionof continuedstatus aseconomic strikers.Accordingly,the challenges to theballots of Gummand Hardmanare hereby sus-tained.7The factsconcerning Sostenes Vegara aretotallydifferent.He had beenan assembler at P.B.R. for 6yearsand engagedinpicket line dutyon eitherJanuary 3 or 4. On January 16, 1974,he enteredCampbell's office andstated that he was looking forhis pay, whereuponshe told him that inorder toreceive hispay he hadto sign a termination form,which he thensigned.8Vegara did not know that, inorder to obtain hisvacationpay, he hadto terminatehis employment.Thisfindingis supported by the factthat2weeksafter receivinghischeckVegarareturnedto the plantlookingfor work.Furthermore,during his conversationwith Campbell, Vegara toldher that hewas takinga job temporarilyand waitingfor the strike to end,and that he hoped to work forthe Company after thestrike was over.Under thesecircumstances,we concludethatVegara had notabandoned his interest in his struckjob, and that theEmployer failedto rebut the presumptionof Vegara'scontinuedeligibility.Accordingly, we hereby over-rule the challenge to the ballotof Vegara.ORDERIt is hereby ordered that the Regional Director forRegion 21 shall,pursuant to the Board's Rules andRegulations,within 10 days from the date of thisOrder,open and count the ballots of Donn Riffle,Hoss Ensey,and Sostenes Vegara and thereafterprepare and cause to be served on the parties arevised tally of ballots,upon the basis of which heshall issue the appropriate certification.7For the reasons stated by the Hearing officer in his report, attachedhereto,Member Jenkins would find that the Employer failed to rebut thepresumption that Gumm and Hardman remained economic strikers with acontinuing interest in their struck jobs. Member Jenkins also considers itsignificant that Campbell,the individual who prepared the termination slipsfor Gumm and Hardman,procured a termination slip from another striker,Vegara,with the representation that such action was necessary in order forVegara to receive the money due him.Accordingly,Member Jenkins wouldoverrule the challenges to the ballots of Gumm and Hardman and counttheir ballots.sWhereas Campbell told Vegara that he had to sign the quit slip in orderto get his termination pay, it does not appear from the record that she madesuch a statement to either Gumm or Hardman.APPENDIX AHEARING OFFICER'S REPORT ANDRECOMMENDATIONSPursuant to a StipulationforCertification uponConsent Election,executed by the parties, andapproved by the Regional Director for Region 21 onFebruary 22, 1974,1 an election by secret ballot wasconducted on March 21,among the employees of theEmployer in the unit found appropriate,2 under thedirection and supervision of said Regional Director.At the conclusion of the election, each party wasfurnished with a tally of ballots which showed that,of approximately 15 eligible voters,12 ballots werecast, of which 2 were for the Union,2 were againstthe Union,and 8 were challenged.The challengedballots are sufficient in number to affect the results ofthe election.The Regional Director conducted an investigationof the issues raised by the challenged ballots and, onApril 18,issued and duly served on the parties hisRepprt on Challenged Ballots.In his Report, theRegional Director recommended that the challengesto the ballots of three employees be sustained andthat the challenges to the remaining five ballots beoverruled.On April 25, 1974, Employer-Petitionerfiled timely exceptions to the Regional Director'sReport on Challenged Ballots.The Board considered the Regional Director'sReport on Challenged Ballots andtheEmployer-Petitioner's exceptions thereto and found that theexceptionswith respect to the challenges to theballots of Neil Gumm,Huey Hardman,and SostenesVegara raised issues whichwould best be resolved bya hearing.Accordingly,the Board directed,by Order datedJune 26,that the Regional Director for Region 21conduct a hearing for the purpose of receivingevidence to resolve the issues raised with respect tothe challenges to the ballots of Neil Gumm, HueyHardman,and Sostenes Vegara.Copies of the Board Order were duly served uponthe parties, and pursuant to a Notice of Hearing onChallenged Ballots issuedby theRegional Directorfor Region 21, a hearing was held on August 21.The undersigned served as Hearing Officer. Uponthe entire record of the hearing and from myobservation of the witnesses,Imake the following:IAll dates hereinafter are 1974 unless otherwise specifically stated.fAll employees employed by the Employer at its facility located at 1020East Vermont Avenue, Anaheim,California;excluding all sales employees,office clerical employees,,watchmen,and supervisors as defined inthe Act. P.B.R. COMPANY605Findings of Facts and ConclusionsThe ballots of Gumm, Hardman, and Vegara werechallenged by the Employer-Petitioner (hereinafterEmployer) on the ground that these individuals hadvoluntarily quit and thereby had abandoned theirinterestin the strike and in employment at P.B.R.Initially it should be noted that an economic strikerispresumed to continue in that status and thus iseligible to vote under Section 9(c)(3) of the Act. TheBoard has held that such status may be lost by someaction of the striker himself, by which he has shownan intention to abandon his interest in his struck jobregardlessof theoutcomeof the strike.3 The Boardfurther stated that, in order to rebut the presumptionof eligibility, the party challenging the voter mustobstensibly show by objective evidence that thestriking employee has abandoned his interest in thestruck job.4 The Board noted that the nature of theevidence which might rebut the presumption wouldbe determined on a case-by-case basis.5It is withthese considerations in mind that the undersignednow turns to the evidence concerning the status ofthese three individuals on the date of the election.Neil Gumm has worked for Employer since 1961.He joined the strike which commenced on or aboutDecember 28, 1973 and on January 3, 1974, he pulledpicketline duty. On January 8, 1974, Gumm wentinto the plant and told the payroll clerk, AlmaCampbell, to give him his termination check. It isuncontradicted that,when Gumm asked for hispaycheck, Campbell made out a termination notice,marked it "self-termination," and had Gumm signits Gumm further credibly testified that, subsequentto January8,he returnedto the Company onnumerous occasions "just to visit"and that, althoughhe did not pull any more picketline duty after thisdate, he still kept in contact with the Union as to theprogress of the contract negotiation between it andEmployer, and that it was his intention to return towork if a contract was negotiated between the Unionand the Company. Gumm testified that he thought itwas necessary to quit working at P.B.R. in order forhim to get a job someplace else. He testified that hehas been working. for another company, Woody'sElectric, "right at four months."Under cross-examination,Campbell related thefollowing conversation with Gumm:8Pacific Tileand PorcelainCo.,137 NLRB1358,Dalton SheetMetalCompany,Inc.,207 NLRB 188.4Pacific Tileand PorcelainCo., supra,Dalton SheetMetal Company, Inc.,supra.s IdsAccording to testimony by Campbell,if any employee desired to get hisaccrued vacation pay, management would have to approve it, but that, if anemployee states that he's terminating,then she can go ahead and make outthe final paycheck without management's approval.She further testifiedQ. (Union's Counsel) Did he explain to youwhy he wanted to terminate?A.No.Q.He didn't mention the strike at all in thatconversation?A.Well, he may have-he may have men-tioned the strike. I'm sure that it was due to thestrike that he wanted to terminate.Q.Well, do you recall what it was that he saidto you with regard to that strike that [sic] thattime?A. I believe he said that it looks like it wouldbe continuing a long time.Campbell further testified that Gumm had notgiven her any specific reason as to why he wanted toterminate.On the evidence before me, I do not find that theEmployer has rebutted the presumption of Gumm'scontinued eligibility to vote at the election. TheEmployer's assertion that Gumm has abandonedinterest in his struck job rests entirely on Gumm'srequest for his termination check on January 7. Butthe mere fact that Gumm requested his terminationpay should not be construed as proof that he desiredto permanently sever his employment relationshipwith the Employer, especially in view of the fact that"termination pay" and "vacation pay" are consid-ered one and the same. The mere signing of atermination slip does not of itself establish that astriker is abandoning interest in his struck job,7 nordo statements made to the Employer declaring suchan abandonments It must be noted that Gummrequested his termination pay because he felt thatthiswas necessary in order for him to obtain otheremployment. Also, the testimony by Campbell thatGumm stated that the strike would continue for along time gives credence to Gumm's testimony that,at the time he requested his termination pay, heplanned to return to work once the strike was overand a contract was signed. Moreover, the fact thatGumm may be presently employed at an equivalentor higher paying job is irrelevant, since it appearsthat he obtained his present job subsequent to theelection and, under Board law, changes in statusafter an election are immaterial .9Therefore, I find that at the time of the election,Gumm was an economic striker and eligible to vote.that vacation pay and termination pay are one and the same. Thus, it isapparent to the HearingOfficer thatthe terms"terminationpay" and"vacation pay" are used interchangeably and that a loose interpretation ofthe term"termination pay" is necessitated in this case.IRoylyn, Inc.,178 NLRB 197;Guyan Machinery Company,155 NLRB591, 594.8 Roylyn,Inc., supra,Dalton Sheet Metal Company, Inc., supra.BT. E. Mercer Trucking Co.,138 NLRB 192, 193 fn. 4. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDHuey Hardman began to work for Employer inMarch 1964. Hardman testified that, around January2, he arrived at the plant around 7:45 in the morningnot aware that a strike had taken place. At the planthe spoke with Don Flodine, coordinating supervisor.According to Hardman, Flodine asked him if he wason strike, and Hardman replied, "Not to myknowledge." Hardman further testified that Flodinetold him to wait a minute and then went upstairs.Flodine came back a fewminutes- later and toldHardman that he, Flodine, had spoken to MikeRathbun, the Employer's vice-president. HardmanFurther testified that Flodine told him, "It's betterhat you leave; Get off thepremises."Flodine's testimony concerning the above conver-,ation conflicts with Hardman's testimony. Flodine.estified that he remembered seeing Hardman com-ng in on or about January 2. Under cross-examina-.ionMr. Flodine related the following:Q. (Union Counsel) Mr. Flodine, do yourecalla conversation you had on or aboutJanuary 2nd with Mr. Hardman?A. In regards to what?Q.Well, when perhaps Mr. Hardman report-ed to work and you had a conversation with himregarding the possibility of there being a strikethat day?A. I remember him coming in and leaving.Q.Do you remember talking to him when hecame in?A. I don't believe I did that day.Q.You don't remember asking Mr. Hardmanif he was on strike?A.Therecould have been this conversation. Imean he was in and I saw him walking out. Icould have made the remark to him. I do notrecall it.Q.Do you remember going to check with Mr.Mike Rathbun to see if the employees were in factout on strike?A.Yes I do.Q.And do you remember coming back andtalking to Mr. Hardman after that and telling him"Yes you are on strike, or you're supposed to beout on strike;get out"?A.No. He was gone at that time.Q. In other words, you went out to check withMr. Rathbun to see if the employees were onstrike, and when you returned Mr. Hardman wasgone?A.Yes, sir.Q.Do you know whether your conversationwithMr. Rathbun was in response to an earlierconversation with Mr. Hardman?A. I don't believe I had a conversation withhim. Iseen[sic] him in there. Knowing that therewas a strike, I went up to verify this through Mr.Rathbun, to come back down to say something;but Mr. Hardman had left at that time.It is clear that Flodine's recollection of the eventson January 2, conflict with that of Hardman's. Incomparing both versions, the undersigned notes thatitwould have been impossible for Hardman to haveknown that Flodine had spoken to Rathbun aboutthe strikeunlessFlodine had been the one to tell himso.Thus, based on the plausibility of the allegedconversation, I creditHardman and find thatFlodine told Hardman that, "It isbetter that youleave;get off the premises."Hardman further testified that, after he left thepremises of P.B.R. on January 2, he went outside andmet with Gumm and other employees. Hardmanpulled picketline duty on January 3, 4, and 5. On orabout January 11 during the day, he received aphone call from Mr. Flodine. According to Hard-man, Flodine informed him during this telephoneconversation that the Company was not going to signa contract and that he, Hardman, might as well quit.To a question as to how he had taken that advice,Hardman replied, "Well, I took that as meaning that,in other words, if it is to be like it is now, a longperiod of time, what's the point of waiting, is the wayI took it." Hardman also stated that he thought thatFlodine was a friend of his and that he was doing thison his own.It isundisputed that during this sametelephone conversation Flodine asked Hardman if heknew of other people he could hire to take the placeof the strikers, since, as Hardman put it, he wasfamiliar with many men that had worked over thepast few years at P.B.R.Flodine's testimony with respect to the telephoneconversation conflicts with that of Hardman. Whenasked by Union'sCounselifhe had advisedHardman to quit his employment at P.B.R., Flodinereplied, "This will be questionable right now." Uponbeing pressed for an answer, Flodine then replied,"I'd say no." When asked to relate the conversationthat he had with Hardman over the telephone as bestas he could remember, Flodine replied,The thingI remember is asking,"Do you knowwhere I can get some sign hangers,because I havework to be done." And, of course, he tells me,"no." And whatelse went on in that conversation,Idon't know. It probably was a short one, P.B.R. COMPANY607because that was my main interest;because I wasin a little bit of a spot.To the extent that Flodine's version of this telephoneconversation conflicts with that of Hardman, I creditHardman's version.Subsequent to this telephone conversation withFlodine, Hardman called Alma Campbell and toldher that he wanted to terminate and to receive hisaccrued pay. Campbell testified that Hardman hadmentioned to her the fact that he was terminatingwas because of the strike.10 Testimony adduced atthe hearing also established that, when Hardmanwent down to Campbell's office in January to pickup his paycheck, he again told her he was terminat-ing.Because Campbell had made an error in thecalculation of his tax deductions, Hardman informedCampbell to refigure the tax deductions and to mailhim his paycheck. Although Campbell had, as aresult of Hardman's previous conversation, prepareda termination form for Hardman to sign, in theconfusion of the tax error, she forgot to haveHardman sign such a document. It is her creditedtestimony that she mailed such a form, together withHardman's paycheck, to him.When pressed by the Employer's counsel if heknew the difference between asking for vacation payversus informing the Company that he was quitting,Hardman replied that,Well, yousee, thereisn't really any difference. Itdepends upon the eyes of how you want tointerpret it. Now, you notice on the piece of paperit says self-termination. That doesn't necessarilymean, see, that you are quitting. To get yourvacation pay, which rightfully belongs to youanyway, normally you fill out a termination, asAlma [Campbell] said previously, see, of self-discontinuance here. That doesn't necessarilymean you are quitting. It can be done in leave ofabsence and you do the same thing.Hardman further testified of his intention to returnto work once the strike ended. He testified that theemployees, prior to the strike, had been working for 6months without a contract, and that it was because ofthe absence of a settlement that the employees hadgone on strike.Althoughit isunclear how long Hardman has beenemployed at his present job, it is apparent from theaffidavit which Hardman gave an agent of Region 21on March 27, 1974, and which was introduced by theEmployer as an exhibit, that Hardman has held anumber of jobs since the election, and that heobtained his present job only after the election.The only tangible evidence to support a findingthatHardman severed his employment relationshipwith the Employer is based upon his conversationwith Campbell when he asked for his terminationpay. I find this to be insufficient proof that Hardmanintended to permanently sever his employmentrelationship with the Employer. Hardman's testimo-ny, with respect to the terms "termination pay" and"vacation pay" like that of Campbell's, tends tocompletely dissipate, whatever reliance anyone mayplace on the term "termination pay," as a trueindication of the employee's intent. Thus, Flodine'sstatement to Hardman, that the Employer wouldnever sign a contract with the Union, and his inquiryas to whether Hardman knew other people that theEmployer could hire to replace the strikers, canreasonably lead one to the conclusion that Hard-man's statement to Campbell, that he wanted toterminate and to receive his accrued pay, was basedon his assumption that the strike would be a long oneand that he might as well get whatever money he hadcoming.As in the case of Gumm, I find the Employer'sassertion thatHardman presently occupies theequivalent or a higher paying job to be irrelevant.From the evidence presented at the hearing, it isapparent that he was employed in his presentposition subsequent to the date of the election, andthus his change of status subsequent to the election isimmaterial."Under the circumstances which surrounded Hard-man's statement to Campbell that he was terminat-ing, I find that Hardman was and remained, aneconomic striker who had not permanently aban-doned his interest in his employment with theEmployer, and was thus an eligible voter at the timeof the election.12SostenesVegara credibly testified that, prior to thestrike,he had been employed at P.B.R. as anassembler for about 6 years. During the strike hepulled picketline duty either on January 3 or 4. OnJanuary 16, Vegara went into the plant and metHoward Pendleton, the corporate secretary-treasurerof the Employer. The most that Vegara remembersclearly is that Pendleton said, "hello." Vegara deniesstating to Pendleton that he wanted to terminate hisemployment with P.B.R.13 In fact, Vegara testifiedthat he had gone there that day to pick up moneyioAlthough Hardman testified that he had told Campbell that he wanted12SeeQ-T Tool Company,Inc.,199 NLRB 500.his vacation pay, based on Campbell's testimony as well as an affidavit13Pendleton testified that Vegara shook hands with him,and told himwhich Hardman gave the agent for Region 21 on March 27,1974, I find thatthat he was there to terminate.Pendleton admitted that he is not the personHardman stated that he wanted to terminate.with whom Vegara would discussthe day-to-dayworking conditions, andi iT.E.MercerTruckingCo., supra.that it would be unusual for Vegara to tell him he was there to terminate(Continued) 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat he felt the Company owed him. According toVegara, after saying "hello" to Pendleton, he wentinto the office and spoke to Campbell. Vegara statedthat he told her that he was there looking for his payand that, according to her, in order for him to get hispay, he had to sign a termination form. It was at thistime that Campbell handed Vegara a terminationform and he signed it. According to Vegara, he didnot know that in order to get his vacation pay he hadto terminate. Vegara then signed the terminationform and picked up his check.About 2 weeks later, Vegara uncontradictedlytestified that he returned to the plant and spoke withRathbun. Vegara asked Rathbun if there was anywork to be done and, according to his testimony,Rathbun replied that everything was too slow at thattime,but that he should check again. Rathbun wasnot called as a witness.Alma Campbell's version of her conversation withVegara on January 16 is slightly different than his,but worth examining.It isher testimony that, whenVegara came in on January 16, he requested to beterminated.14The following exchange took placebetween Union's counsel and Alma Campbell:Q. In the course of your conversation withMr. Vegara on the 16th, did Mr. Vegara tell youthat his termination was related to the strike?A. I-I don't remember.Q.Do you recall Mr. Vegara saying in effectthat he was taking a job temporarily and waitingfor the strike to end?A.Yes. Yes, he was. He had apparently beenworking on the side for somebody.Q.Do you recall him saying that to you inthat conversation?A.Yes. Uh huh.Q. I see. Do you recall precisely what it washe said?A. I believe he was working for a company orfor someone; he was doing a job for someoneeither at a house or at a-I don't remember. Buthe was doing wiring, and he had a certain lengthof time he was doing this for.Q.Well, what I'm trying to get you to do isrelatewhat it was he said to you and what yousaid to him in this context.A. I say I believe he told me at that time hewas working doing wiring of homes. It was notVegara impressed me as a witness honestly attempting to reconstruct hismeeting with Pendleton.Ifind based on my observations of his manner oftestimony that he never told Pendleton he was there to terminate.14The question to be resolved in this instance is whether Vegara went tothe office looking forhis payor for his termination pay, as Campbell stated.After carefully weighing the testimony of both Vegara and Campbell, andconsideringthe likelyprobabilities,Iam persuaded that Vegara toldthrough anybody, I don't believe; it was just like aprivate type of job.Q.And he did indicate that he was going tocome back to work for the Company after thestrike was over, or he hoped to?A. I believe so.Q.Can you tell me why there was no notationmade to that effect upon his termination notice?A.As to what?Q.That he intended to return to work at someday in the future.A.Thiswould be something we wouldn'tnormally put down. Usually we just put downself-termination when they do terminate, becausethatis somethingthat you can't-you don't reallyknow in the future.Q. In other words, you would treat yourterminationnotice somewhat differently whenthere is a self-termination than you would aterminationwhere an employee was fired-A.Yes.Vegara further testified that, subsequent to thestrike,he has been employed for approximately 4months by the same company.SinceIhave found that Vegara never toldPendleton that he was terminating, and I havefurther found that Vegara went into the plant lookingfor the money he felt he had coming, and not withthe intention of permanently terminating his employ-ment relationship with the Employer, I am persuadedby the testimony presented before me that Vegarasignedhis termination form because Campbellrepresented to him that this was the only manner inwhich he could get his money, and thus should notbe construed as proof that Vegara desired topermanently sever his employment. Vegara's contin-ued interest in his struck position was evident fromhis conversation with Campbell, in which he ex-pressed his hope to come back to work for theEmployer after the termination of the strike, and alsofrom his visit to Rathbun 2 weeks later. As to hispresent employment,againIfind it immaterialinasmuch as the evidence tends to show that Vegaraacquired this job subsequent to the date of theelection. In any event, the mere acceptance of a jobwith better benefits does not establish that a strikerhas forfeited his eligibility.15 Thus, I find that theEmployer has failed to rebut the presumption ofVegara's continued eligibility.Campbell he was there looking for hispay. Asnoted earlier,Campbelltestified that management would have to approve an employee's request for"vacation pay," whereas she cangivean employee"terminationpay," if theemployee terminates.Thisgives credence to Vegara's testimony thatCampbell told him to sign a termination form if he wanted the money duehim.15Akron EngravingCompany, Inc,170 NLRB 232, 234 P.B.R. COMPANY609RecommendationsHaving made the above findings of fact andconclusions, I recommend that the challenges to theballots of Neil Gumm, Huey Hardman, and SostenesVegara be overruled that their ballots be opened andcounted.16isUnder the provisions of Section 102.69 of the Board'sRules andRegulations,exceptions to this report may be filed with the Board inWashington,D.C.Exceptionsmust be received in Washington byNovember25, 1974.APPENDIX BHoss Ensey:The ballot of Hoss Ensey was challenged by theEmployer on the ground that he is engaged insubstantially equivalent self-employment and has,therefore, abandoned his interest in the strike and inemploymentat P.B.R. as an employee on the regularP.B.R. payroll.The evidence reveals that Ensey took part in thestrike and picketed to the extent that was possible inthe rain. In mid-January, Ensey was advised by theEmployer that he could come to work "tomorrow" ifhe wanted to, but not as a striker inasmuch as thatwould,tend to complicate matters with the Union. Hewas told by the Employer that he could work on apurchasing order or subcontracting basis at 41 centsless an hour than what he had been making as aregular P.B.R. employee. Ensey contacted the Unionand was cleared to work for B.B.R. on this basis.Enseyinsistedthat he would do this only until theUnion found him union employment. Ensey beganto work for P.B.R. on this basis on or about January20 and is still so employed. He has expressed hiscontinuing interest in the strike and in returning towork for P.B.R. as a regular employee. In his presentposition P.B.R. provides him with no benefits anddoes not make any payroll deductions for him. Enseyhas never been terminated by P.B.R. and has neverreceived his "final" pay. It is conchided that Enseyhas not at any time abandoned his interest inreturning to his former employment at P.B.R. merelyby engaging in "substantially, equivalent employ-ment."4 In the absence of other objective evidence,the undersigned concludes that Ensey is an eligiblevoter and it is recommended that the challenge to hisballot be overruled.4199 NLRBNo. 79.See alsoPacific Tileand PorcelainCompany,137 NLRB1358, 1362(specifically employeeKeywho engaged insubcontracting).